DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 69-70 and 72-82 are rejected under 35 U.S.C. 102(a)(2) as being  by Lisseman ‘366 .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the 
Regarding claim 69, Lisseman ‘366 discloses an illumination system within a vehicle (figures 1-2 and 15-27), the illumination system comprising: a light guide 208 having an outer surface 220 and an inner surface (surface opposite outer surface 220, figures 23-25) that extend between a first end 224 and a second end 226 of the light guide (figure 23); at least one visible light source 110 disposed adjacent the first end of the light guide (fig. 23), the light source 110 emitting visible light into the first end of the light guide (para. # 106); and a lens (260, 260’) having an inner surface (inner surface is the surface opposite outside surface, see figures 21, 24, 26a, 26b) and an outer surface 262, the inner surface of the lens being disposed adjacent the outer surface of the light guide 208 (fig. 24), and the outer surface of the lens being covered by an opaque cover 295, the opaque cover 295 defining transparent and/or translucent portions (para. # 104, “In implementations in which the cap 295 is opaque, light is only emitted from the lens 260'. However, in other implementations, at least a portion of the cap 295 may be translucent.”); wherein the light guide 208 transmits visible light from the visible light source (110, 111) through at least a portion of the outer surface of the light guide (para. numbers 91-93, 95 and 102-106), and the light from the outer surface of the light guide passes through the lens (260, 260’) and the transparent and/or translucent portions of the opaque cover295 (para. # 104).
	Regarding claim 70, the illumination system of Claim 69, wherein the illumination system is coupled to a rim of a steering assembly (para. #’s 104-105), and the opaque cover matches an outer cover around the rim (para. #’s 104-105).
Regarding claim 72, the illumination system of Claim 69, wherein the light source (110, 111) is a visible light emitting diode (para #’s 42 and 106).

Regarding claim 74, the illumination system of Claim 69, wherein the first visible LED emits a first color of light, and the second visible LED emits a second color of light (para. #’s 42, 59, 61 , 65-67 and 106).
Regarding claim 75, the illumination system of Claim 74, wherein the first and second color are the same (para. #’s 42, 59, 61 , 65-67 and 106)..
Regarding claim 76, the illumination system of Claim 74, wherein the first and second color are different (para. #’s 42, 59, 61, 65-67 and 106).
Regarding claim 77, the illumination system of Claim 69, wherein the outer and inner surfaces of the light guide are arcuate-shaped between the ends of the light guide (see figures 22 and 26a-27) and spaced apart and opposite each other relative to a plane that extends through the first and second ends of the light guide and is parallel to the outer and inner surfaces of the light guide (figures 23-24).
Regarding claim 78, the illumination system of Claim 77, wherein the lens (260, 260’) has a first end and a second end, and the outer and inner surfaces of the lens are arcuate-shaped between the ends of the lens as viewed from a first plane (figures 21 and 26a-27) that extends through each end and as viewed from a second plane that extends perpendicular to the outer and inner surfaces of the lens (figures 21 and 26a-27).
Regarding claim 79, the illumination system of Claim 69, wherein the opaque cover is an opaque coating on the lens (para. #’s 102 and 106) and the transparent and/or translucent portions are etched from the opaque coating *.
*NOTE: The text in bold is a product by process claim and not given any patentable weight. 

Regarding claim 81, the illumination system of Claim 70, wherein the outer surface of the lens (260, 260’) includes a curvature corresponding to a curvature of a portion of the rim adjacent to the lens (figures 26a-27 and para. #’s 104-105).
Regarding claim 82, the illumination system of Claim 81, wherein the inner surface of the lens has a curvature corresponding to the curvature of the outer surface of the lens (figures 26a-27 and para. #’s 104-105) and the curvature of the portion of the rim adjacent to the lens (figures 26a-27 and para. #’s 104-105), wherein the inner surface and outer surface of the lens form an arcuate shape as viewed from a cross section of the lens as viewed from a plane that bisects the inner and outer surface (figures 26a-27 and para. #’s 104-105) 

Allowable Subject Matter
Claims 71 and 83-89 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381.  The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M SEMBER/Primary Examiner, Art Unit 2875